REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9 and 17-23, none of the closest prior art, such as Choisel et al. (US 20200107121 A1, expressly teaches or reasonably suggests, along with the other elements, processing the equalization filter data to determine, at least partially based on estimation of an impulse response and equalization filter corresponding to an acoustic channel between the device and a user based on a speech signal from voice commands received from the user at the multiple microphones, a playback equalization filter to be applied to an audio playback signal prior to playout at the one or more speakers in a manner as claimed.

Regarding claims 10-16 and 24-30, none of the closest prior art, such as Choisel et al. (US 20200107121 A1, expressly teaches or reasonably suggests, along with the other elements, generating impulse response data including room impulse response data based on a supervised system identification operation for each audio channel of multiple audio channels, each audio channel associated with a corresponding microphone of multiple microphones of the device and indicative of sound propagation .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654